PUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                          No. 19-1215


CHAZZ J. ROBERTS,

                        Plaintiff – Appellant,

                v.

GLENN INDUSTRIAL GROUP, INC.; GLENN UNDERWATER SERVICES,
INC.; GLENN UNDERWATER SERVICES, LLC,

                        Defendants – Appellees.

--------------------------------------

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                        Amicus Supporting Appellant.


Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Graham C. Mullen, Senior District Judge. (3:17-cv-00745-GCM)


Argued: December 10, 2020                                         Decided: May 21, 2021


Before GREGORY, Chief Judge, AGEE, and KEENAN, Circuit Judges.


Affirmed in part, vacated in part by published opinion. Chief Judge Gregory wrote the
opinion, in which Judge Agee and Judge Keenan concurred.


ARGUED: Geraldine Sumter, FERGUSON CHAMBER & SUMTER, P.A., Charlotte,
North Carolina, for Appellant. Jeremy Daniel Horowitz, UNITED STATES EQUAL
EMPLOYMENT OPPORTUNITY COMMISSION, Washington, D.C., for Amicus
Curiae. Frederick Martin Thurman, Jr., SHUMAKER LOOP & KENDRICK, PLLC,
Charlotte, North Carolina, for Appellee. ON BRIEF: James L. Lee, Deputy General
Counsel, Jennifer S. Goldstein, Associate General Counsel, Sydney A.R. Foster, Assistant
General Counsel, Office of General Counsel, UNITED STATES EQUAL
EMPLOYMENT OPPORTUNITY COMMISSION, Washington, D.C., for Amicus
Curiae.




                                           2
GREGORY, Chief Judge:

       This appeal arises out of a former employee’s allegations of same-sex sexual

harassment by his supervisor and retaliatory termination. Chazz Roberts (“Roberts”)

appeals from the district court’s entry of summary judgment in favor of his former

employer, Glenn Industrial Group, Inc. (“Glenn Industrial” or “the company”), on claims

of sexual harassment and retaliation in violation of Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000(e) et seq. We affirm the district court’s summary judgment as to

Roberts’ retaliation claim, but vacate summary judgment as to his sexual harassment claim

and remand for further proceedings.



                                             I.

       In reviewing the district court’s award of summary judgment, we state the facts and

draw all reasonable inferences in the light most favorable to Roberts, the nonmoving party.

Smith v. Collins, 964 F.3d 266, 274 (4th Cir. 2020). Glenn Industrial is a Charlotte, North

Carolina-based corporation that provides underwater inspection and repair services to

utility companies. Because underwater inspections and repairs are high-risk activities,

Glenn Industrial prioritizes workplace safety.      All of Glenn Industrial’s non-office

employees are male.

       In July 2015, Glenn Industrial hired Appellant Roberts as a “dive tender,” or diver’s

assistant. At the time, Roberts received and signed for a copy of the company handbook,

which included a “no harassment” policy. The policy required that all complaints of sexual

harassment be reported to the company’s CEO, Richard Glenn (“Glenn”).

                                             3
       From the beginning of Roberts’ employment, his supervisor, Andrew Rhyner

(“Rhyner”) repeatedly called Roberts “gay” and made sexually explicit and derogatory

remarks towards him, including statements referring to him as a “fucking retard” or having

“retard strength,” and asking him “how much dicks [he] would suck for money.” J.A. 48–

49. Roberts stated that “pretty much every time I’m around Andrew I was getting harassed by

him.” J.A. 41. Rhyner also physically assaulted Roberts at least twice. On one occasion, Rhyner

slapped Roberts’ safety glasses off his face, pushed him, and put him in a chokehold. On another

occasion, Rhyner slapped Roberts, knocking his helmet off his head, when he, in Rhyner’s

estimation, “said something stupid.” J.A. 53. Roberts complained to Rhyner’s supervisor, Bruce

Evans, at least four times over the course of his employment. Evans told Roberts to “suck it up.”

J.A. 48. Roberts also complained to another supervisor, Brandon Neal, who witnessed some of

Rhyner’s conduct.

       Finally, Roberts voiced his concerns to Ana Glenn (“Mrs. Glenn”), Vice President

of Glenn Industrial, the company’s Human Resources Manager, and wife of the company’s

CEO. His complaints, made in November 2015 and January 2016, described Rhyner’s

conduct in detail. Roberts did not, however, complain directly to Glenn. Rhyner was not

disciplined or counseled, and his harassment of Roberts continued.

       According to Roberts, Glenn Industrial often failed to address workplace safety

issues. He reported a variety of safety violations related to the lack of necessary safety

equipment and noted that the company failed to report safety issues as required.

       Roberts was involved in a work-related accident on March 16, 2016 at a job site in

Eden, North Carolina. A piece of equipment caught fire while Roberts was fueling it and

                                               4
he suffered burns to his hands and face. Roberts contends he was burned despite wearing

his safety gloves, but Glenn attests that he was told Roberts was not wearing them at the

time of the incident. After receiving first aid, Roberts drove himself back to Charlotte

where he met with Glenn. Glenn explained to Roberts that what he had done was very

unsafe and that Glenn would have to release him if he had another safety incident. Roberts

did not tell Glenn he was being mistreated, harassed, or discriminated against while at

work. Roberts returned to the job site in Eden the next day.

       On April 11, 2016, Roberts was on an assignment in Eden when Neal, the job-site

supervisor, removed him from the site. According to Neal, Roberts was “disruptive and

acting erratic all morning,” “appeared confused,” “was working in the wrong area,” and

was wearing earbuds, which was strictly forbidden. J.A. 214. Roberts was later found in

a fall hazard area, “swaying and unsure of his footing, without his hardhat, safety glasses,

or gloves, and without [his] fall protection connected.” J.A. 214-15. Neal sent Roberts

back to their hotel after noting that his eyes were “glassed over” and his speech was slurred.

J.A. 215.

       Upon learning of Roberts’ removal from the job site, Glenn directed Glenn

Industrial’s safety manager, Thomas Grice, to return Roberts to Charlotte. Grice described

Roberts as incoherent, with slurred speech and “dazed” eyes. J.A. 215, 326-27. On the

way, they stopped in Greensboro, where Roberts was administered a drug test. He

ultimately tested negative for drugs. Glenn met with Roberts later that day. Roberts denied

using drugs or being intoxicated at work. He again made no mention that he was being

mistreated, harassed, or discriminated against at work. According to Roberts, Glenn told

                                              5
him that he was not fit for duty and directed him to take a few days off, and then never

called him back to work. Glenn contends that he terminated Roberts based on the two

safety incidents, particularly the second one, which he considered to be very serious.

       Roberts filed a Charge of Discrimination with the EEOC in June 2016 alleging sex

discrimination and retaliation. 1 The EEOC Charge stated that his supervisor called him

“gay,” made “numerous sexually explicit negative comments toward” him, and assaulted

him. Id. Following an investigation, the EEOC dismissed the Charge and issued Roberts

a “right-to-sue” letter.

       Roberts sued Glenn Industrial in February 2018, alleging, among other claims,

same-sex sexual harassment and retaliation in violation of Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000(e), et seq. (“Title VII”). The district court, relying on Oncale v.

Sundowner Offshore Services, 523 U.S. 75 (1998), rejected Roberts’ claim that his

supervisor harassed him on the basis of sex and granted summary judgment to the

employer. The court found that Oncale identified three situations that support a claim of

same-sex sexual harassment based on gender, but none of those “Oncale situations” applied

in Roberts’ case. J.A. 447.

       Further, the court found that Roberts had not established a claim of retaliation under

Title VII because he did not proffer evidence that Glenn, the decisionmaker, was aware of



       1
         According to Glenn, he first learned of Roberts’ sexual harassment claims when
he received the EEOC Charge. J.A. 216. In response to the Charge, Glenn claimed that
Roberts received multiple safety warnings for not wearing personal protective equipment
that were “placed on file by his supervisors,” J.A. 303, but there is no formal documentation
of safety violations in Roberts’ file.
                                             6
his sexual harassment complaints before he fired him. The court held that even if Glenn

had been aware of Roberts’ protected activity, a “‘months’[-]long delay between protected

conduct and an adverse action is too long” to support a causal relationship. J.A. 448.

Finally, the district court held that Glenn Industrial set forth a legitimate non-retaliatory

reason for his termination—his violation of company safety policies. Thus, Roberts could

not prove that his alleged protected activity was the “but-for” cause of the adverse

employment action. This appeal of Roberts’ Title VII claims followed. 2

       Roberts appeals the district court’s decision to grant summary judgment to Glenn

Industrial. He contends the court erred in concluding that Roberts (1) could not establish

a claim of same-sex sexual harassment where he failed to prove his harasser identifies as

gay; and (2) could not prove a claim of retaliation without evidence that the decisionmaker

had actual knowledge of Roberts’ protected activity.



                                             II.

       This Court reviews an order of summary judgment de novo. Carnell Constr. Corp.

v. Danville Redevelopment & Hous. Auth., 745 F.3d 703, 716 (4th Cir. 2014). Summary

judgment is appropriate when “there is no genuine dispute as to any material act and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Celotex Corp.



       2
        Roberts also sued for violations of the overtime provisions of the Fair Labor
Standards Act and the North Carolina Wage and Hour Act, and for intentional infliction of
emotional distress pursuant to North Carolina common law. Roberts did not pursue his
overtime claims and has not appealed the district court’s dismissal of his other state law
claim.
                                             7
v. Catrett, 477 U.S. 317, 322–23 (1986). The court “consider[s] the evidence and all

inferences fairly drawn from the evidence in the light most favorable to” the non-moving

party. Carnell Constr. Corp., 745 F.3d at 716.

       Addressing each of Roberts’ arguments, we turn first to his claim that Glenn Industrial

is liable under Title VII for harassment his supervisor inflicted upon him because of his sex.

He contends he established a prima facie case of sexual harassment based on a hostile work

environment, and the district court misapplied the Supreme Court’s decision in Oncale when

it failed to recognize his claim on the ground that his harasser did not identify as gay.

                                               A.

       Title VII makes it unlawful for an employer “to discriminate against any individual

with respect to his compensation, terms, conditions, or privileges of employment, because

of such individual’s . . . sex . . . .” 42 U.S.C. § 2000e-2(a)(1). Title VII is violated “[w]hen

the workplace is permeated with discriminatory intimidation, ridicule, and insult that is

sufficiently severe or pervasive to alter the conditions of the victims’ employment and

create an abusive work environment.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)

(internal citations omitted). To establish a prima facie case of sexual harassment based on

a hostile work environment, a plaintiff must prove (1) unwelcome conduct; (2) based on

the plaintiff’s sex; (3) sufficiently severe or pervasive to alter the plaintiff’s conditions of

employment and create an abusive work environment; and (4) that is imputable to the

employer. Okoli v. City of Baltimore, 648 F.3d 216, 220 (4th Cir. 2011). “Conduct is

‘unwelcome’ when it continues after the employee sufficiently communicates that it is

unwelcome.” Albero v. City of Salisbury, 422 F. Supp. 2d 549, 557–58 (D. Md. 2006)

                                                8
(citing Scott v. Ameritex Yarn, 72 F. Supp. 2d 587, 591 (D.S.C. 1999)). “Establishing the

third element requires that the plaintiff show that the work environment was not only

subjectively hostile, but also objectively so.” Bonds v. Leavitt, 629 F.3d 369, 385 (4th Cir.

2011). To determine whether an environment is hostile, the Court must look at all the

circumstances, which “may include the frequency of the discriminatory conduct; its

severity; whether it is physically threatening or humiliating, or a mere offensive utterance;

and whether it unreasonably interferes with an employee’s work performance.” Harris,

510 U.S. at 23. And as to the fourth element, an employer may be found vicariously liable

to an employee when a supervisor “with immediate (or successively higher) authority” over

him creates an “actionable hostile environment.” Faragher v. City of Boca Raton, 524 U.S.

775, 807–08 (1998); Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 765 (1998). The

employer “may be liable in negligence if it knew or should have known about the

harassment and failed to take effective action to stop it.” Hoyle v. Freightliner, LLC, 650

F.3d 321, 335 (4th Cir. 2011). “Knowledge of harassment can be imputed to an employer

if a reasonable person, intent on complying with Title VII, would have known about the

harassment.” Ocheltree v. Scollon Prod., Inc., 335 F.3d 325, 334 (4th Cir. 2003). Once

the employer has notice, it must respond with remedial action reasonably calculated to stop

the harassment. See Amirmokri v. Balt. Gas & Elec., 60 F.3d 1126, 1131–32 (4th Cir.

1995).

                                             B.

         Roberts argues that he has proved a prima facie case of sexual harassment based on

a hostile work environment due to Rhyner’s sufficiently severe or pervasive unwelcome

                                             9
conduct based on Roberts’ sex. See Okoli, 648 F.3d at 220. The district court’s decision

addressed only a single prong of his prima face case—whether the harassment was “based

on sex.” Roberts contends that the district court misconstrued and misapplied the Supreme

Court’s decision in Oncale v. Sundowner Offshore Services, Inc., 523 U.S. 75, when it

rejected Roberts’ claim that his supervisor harassed him on the basis of sex in violation of

Title VII. We agree.

       In Oncale, the Supreme Court held that “nothing in Title VII necessarily bars a claim

of discrimination ‘because of . . . sex’ merely because the plaintiff and the defendant (or

the person charged with acting on behalf of the defendant) are of the same sex.” 523 U.S.

at 79. The Court then identified three evidentiary routes by which a plaintiff could prove

that he was the victim of same-sex harassment based on his sex: (1) when there is “credible

evidence that the harasser [is] homosexual” and the harassing conduct involves “explicit

or implicit proposals of sexual activity;” (2) when the “sex-specific and derogatory terms”

of the harassment indicate “general hostility to the presence of [the victim’s sex] in the

workplace”; and (3) when comparative evidence shows that the harasser treated members

of one sex worse than members of the other sex in a “mixed-sex workplace.” Id. at 80–81.

“Whatever evidentiary route the plaintiff chooses to follow . . . he or she must always prove

that the conduct at issue was not merely tinged with offensive sexual connotations, but

actually constituted ‘discriminat[ion] . . . because of . . . sex.’” Id. at 81.

       Here, the district court found that the second and third “Oncale situations” were not

applicable, as there was “no evidence that Rhyner was motivated by a general hostility

towards men in the workplace, and Glenn’s worksites are not mixed-sex workplaces—they

                                               10
are all male—so there is no possibility of comparative evidence.” J.A. 447. As to the first

“Oncale situation,” the district court concluded that Oncale “requires not just evidence, but

‘credible evidence,’” that the offending supervisor is gay,” but “[t]he only evidence in the

record is that Rhyner is straight,” and “there is no evidence that Rhyner made ‘explicit or

implicit proposals of sexual activity.’” J.A. 447. In the district court’s view, none of

Rhyner’s comments could be characterized as such, and so did not establish discrimination

based on sex. The court also held that Rhyner’s physical assaults were “not of a sexual

nature.” J.A. 447. Finding that none of the “Oncale situations” applied in Roberts’ case,

the district court awarded summary judgment in favor of Glenn Industrial on the sexual

harassment claim. J.A. 447. In so doing, the district court treated the three Oncale

examples as the only routes by which a plaintiff could prove a sexual harassment claim.

                                             C.

       The district court erred in its interpretation of Oncale. Nothing in Oncale indicates

the Supreme Court intended the three examples it cited to be the only ways to prove that

same-sex sexual harassment is sex-based discrimination. This conclusion—that the three

circumstances the Supreme Court described are not exclusive—is best illustrated by

examining the facts underlying Oncale’s claim.

       Oncale, a male oil platform roustabout, was repeatedly and “forcibly subjected to

sex-related, humiliating actions” by male supervisors and a co-worker “in the presence of

the rest of the crew,” was “physically assaulted . . . in a sexual manner,” and was threatened

with rape. Oncale, 523 U.S. at 77. Notably, Oncale’s sexual harassment claim did not fall

under any of the three examples the Supreme Court cited as ways a plaintiff could establish

                                             11
that same-sex harassment was “based on sex.” The evidence did not indicate the harassers

identified as gay, were hostile to the presence of other men on the platform, or that they

treated women differently (because there were no women on the platform). See id. at 80–

81. Yet the Supreme Court reversed the grant of summary judgment for the employer and

remanded the case to permit Oncale to argue that the same-sex harassment he suffered

constituted discrimination “because of . . . sex.” Id. at 81–82.

                                             D.

       Since Oncale, this Court has not addressed how a plaintiff may prove a same-sex

sexual harassment claim in a published opinion. Here, the district court relied on an

unpublished district court decision, McDowell v. Nucor Building Systems, No. 3:10-cv-

172, 2012 WL 714632 (D.S.C. Feb. 29, 2012), aff’d, 475 F. App’x 462 (4th Cir. 2012).

But McDowell does not compel the conclusion the district court reached. The McDowell

court did not hold that proof of same-sex harassment is limited to the three routes described

in Oncale. The court noted the three examples and that the magistrate judge appeared to

rely on the first one. Id. at *6. It then affirmed the magistrate judge’s determination that

the plaintiff’s evidence of the harasser’s homosexuality, or that he proposed sexual activity,

was insufficient to support a claim of same-sex sexual harassment. 3 Id.

       More recently, in Dooley v. Capstone Logistics, LLC, 764 F. App’x 389 (4th Cir.

2019), another unpublished, per curiam opinion, this Court appears to suggest that the

Oncale examples are the exclusive means to establish that same-sex harassment was based


       3
         This Court affirmed the district court, but in an unpublished, nonbinding decision
that did not address this issue.
                                             12
on sex. The Court identified the three Oncale examples, and then held that the plaintiff

had not produced evidence beyond mere speculation that the harasser was homosexual, or

that he treated the plaintiff harshly because he was hostile to men, or that the harasser “had

any interactions with women in a mixed-sex workplace.” Id. at 390.

       But other circuits have considered the question presented here and stated

conclusively that Oncale’s three examples were not intended to serve as an exhaustive list

of the ways to prove that same-sex harassment was based on sex. 4 These courts have noted

that the Supreme Court used the language “for example” and “[w]hatever evidentiary route

the plaintiff chooses to follow,” to indicate the list is not exclusive. See, e.g., E.E.O.C. v.

Boh Bros. Constr. Co., 731 F.3d 444, 455–56 (5th Cir. 2013) (en banc) (citing Oncale, 523

U.S. at 80–81). Further they have acknowledged that “nothing in Oncale overturns or

otherwise upsets the Court’s holding in Price Waterhouse [v. Hopkins, 490 U.S. 228 (1989)



       4
         See, e.g., Bibby v. Phila. Coca Cola Bottling Co., 260 F.3d 257, 262–63; 264 (3d
Cir. 2001) (recognizing potential cause of action when same sex harassment is based on
failure to conform to sex stereotypes, and noting that “other ways in which to prove that
harassment occurred because of sex may be available”); E.E.O.C. v. Boh Bros. Constr. Co.,
731 F.3d 444, 455–56 (5th Cir. 2013) (en banc) (“[E]very circuit to squarely consider the
issue has held that the Oncale categories are illustrative, not exhaustive, in nature”);
Shepherd v. Slater Steels Corp., 168 F.3d 998, 1009 (7th Cir. 1999) (finding that Oncale’s
examples were illustrative, not exhaustive); Pedroza v. Cintas Corp., 397 F.3d 1063, 1068
(8th Cir. 2005) (Oncale sets forth non-exhaustive list including three possible evidentiary
routes to show harassment was based on sex); Medina v. Income Support Div., 413 F.3d
1131, 1135 (10th Cir. 2005) (Oncale’s three evidentiary routes not exhaustive). See also
Vickers v. Fairfield Med. Ctr., 453 F.3d 757, 763–66 (6th Cir. 2006) (acknowledged the
availability of another form of proof based on sex stereotyping); but see Wasek v. Arrow
Energy Servs., Inc., 682 F.3d 463, 467–68 (6th Cir. 2012) (court treated the Oncale
categories as exclusive, but did not expressly consider the issue because the plaintiff’s
claim fell into Oncale’s first category). To the extent that Wasek is inconsistent with
Vickers, the earlier case binds that court. See Boh Bros., 731 F.3d at 455 n.6.
                                              13
that] a plaintiff may establish a sexual harassment claim with evidence of sex-

stereotyping.” Id. at 456. We adopt this well-reasoned view and recognize that additional

forms of proof beyond those identified in Oncale are available to plaintiffs to demonstrate

that the same-sex harassment they suffered was based on sex, including proof of

discrimination based on a plaintiff’s failure to conform to sex stereotypes. In so doing, we

reject Glenn Industrial’s arguments that Roberts’ claim is limited to the evidentiary routes

described in Oncale, and that Roberts cannot show that the harassment was based on sex

because Rhyner is not gay and did not make explicit or implicit proposals of sexual activity.

       Glenn Industrial also attempts to reframe Roberts’ claim that he was discriminated

against because of his sex as a claim he was discriminated against because of his perceived

sexual orientation. This argument, however, is based on a belief that Title VII affords

Roberts no protection for such a claim. See Hopkins v. Balt. Gas & Elec. Co., 77 F.3d 745,

751–52 (4th Cir. 1996) (“Title VII does not prohibit conduct based on the employee’s

sexual orientation.”). But this Court’s decision in Hopkins presents no barrier to Roberts’

claim. In Bostock v. Clayton County, 140 S. Ct. 1731 (2020), the Supreme Court held that

discrimination based on sexual orientation or transgender status violatesTitle VII “because

to discriminate on these grounds requires an employer to intentionally treat individual

employees differently because of their sex.” Id. at 1742. The Court also applied its

reasoning broadly to employees who fail to conform to traditional sex stereotypes. Id. at

1741–43 (explaining that an employer who fires a man for being “insufficiently masculine”

does so “because of sex,” and where an employer intentionally penalizes a man for traits



                                             14
or actions it tolerates in a female, “the employee’s sex plays an unmistakable and

impermissible role in the discharge decision”).

       Thus, we follow the majority of our sister circuits in concluding that Oncale does

not limit the evidentiary routes by which a plaintiff may prove same-sex sexual harassment

to those the Court described. Moreover, the Supreme Court’s holding in Bostock makes

clear that a plaintiff may prove that same-sex harassment is based on sex where the plaintiff

was perceived as not conforming to traditional male stereotypes. See id. Thus, the district

court erred in granting summary judgment to Glenn Industrial on Roberts’ same-sex sexual

harassment claim.

                                             E.

       Further, the district court erred by disregarding entirely the evidence of Rhyner’s

physical assaults on Roberts because they were “not of a sexual nature.” J.A. 447. This

Court has held that “[a]ctionable discrimination includes conduct ‘because of’ the victim’s

gender, which is broader than conduct of a ‘sexual nature.’”          Conner v. Schrader-

Bridgeport Int’l, Inc., 227 F.3d 179, 192 n.16 (4th Cir. 2000) (citing Oncale, 523 U.S. at

79–81); see also Smith v. Sheahan, 189 F.3d 529, 533–34 (7th Cir. 1999) (physical assault

on coworker resulting in injured wrist was evidence of hostile environment based on sex).

While Rhyner’s actions in choking and slapping Roberts were not overtly sexual, there is

no requirement that they be so to be considered as evidence in support of a claim of a

hostile environment based on sex. The district court erred in failing to examine more

broadly whether Rhyner’s physical assaults on Roberts were part of a pattern of

objectionable, sex-based discriminatory behavior.

                                             15
                                             F.

       In light of the district court’s errors, we vacate its entry of summary judgment as to

Roberts’ sexual harassment claim and remand for further proceedings. On remand, the

district court must reexamine, based on a proper application of Oncale and with due

consideration given to the evidence of Rhyner’s physical assaults, whether Roberts

established that the harassment he suffered was based on his sex. Further, the district court

must examine whether the remaining elements of a prima facie case of sexual harassment

have been satisfied as well. See Okoli, 648 F.3d at 220. We therefore remand for the district

court to determine whether the record could permit a reasonable jury to conclude not only

that Roberts was subjected to conduct based on his sex, but that the conduct was also

unwelcome, sufficiently severe or pervasive to alter the conditions of his employment and

create a hostile work environment, and imputable to Glenn Industrial. See Bostock, 140 S.

Ct. 1741–43; Oncale, 523 U.S. at 79; Harris, 510 U.S. at 23; Ellerth, 524 U.S. at 765;

Faragher, 524 U.S. at 807–08; Bonds, 629 F.3d at 385 (4th Cir. 2011); Hoyle, 650 F.3d at

335; Ocheltree, 335 F.3d at 334; Amirmokri, 60 F.3d at 1131–32; Albero, 422 F. Supp. 2d at

557–58.



                                            III.

       Next, we turn to Roberts’ claim that Glenn fired him in retaliation for his complaints

of sexual harassment. We find that Roberts has failed to establish a prima facie case of

retaliatory termination. He has not presented sufficient evidence to demonstrate a causal

relationship between his protected activity and his employer’s adverse action. Glenn did

                                             16
not have actual knowledge of Roberts’ complaints of sexual harassment when he

terminated him, and there was a lack of temporal proximity between Roberts’ last

complaint and his termination.

                                            A.

       Title VII prohibits an employer from retaliating against an employee for

complaining about prior discrimination. Foster v. Univ. of Md. – Eastern Shore, 787 F.3d

243, 249 (4th Cir. 2015) (citing 42 U.S.C. §§ 200e-2(a)(1), 2000e-3(a)). A plaintiff may

prove a Title VII retaliation claim either through direct evidence of retaliatory animus or

via the application of the McDonnell Douglas burden-shifting framework.            See id.;

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973); see also Johnson v. United

Parcel Serv., Inc., No. 20-1313, 2021 WL 31914, at *1 (4th Cir. Jan. 5, 2021) (citing Laing

v. Fed. Express Corp., 703 F.3d 713, 717 (4th Cir. 2013) (plaintiff may demonstrate

retaliation through either direct evidence of retaliation or through the McDonnell Douglas

framework)).

       To prevail under the McDonnell Douglas framework, a plaintiff must first establish

a prima facie case by showing that he “engaged in protected activity,” that his employer

“took an adverse action against [him],” and that “a causal relationship existed between the

protected activity and the adverse employment activity.” Foster, 787 F.3d at 250 (internal

citation omitted); Baqir v. Principi, 434 F.3d 733, 747 (4th Cir. 2006). After a prima facie

case is made, the burden shifts to the employer to show that it took adverse action for a

legitimate non-retaliatory reason. Foster, 787 F.3d at 250. If the employer makes this

showing, the burden shifts back to the plaintiff to rebut the employer’s evidence by

                                            17
demonstrating the employer’s purported non-retaliatory reasons were pretext for

discrimination. Id.

                                             B.

       Roberts does not allege any direct evidence of retaliation; he relies instead on the

application of the McDonnell Douglas framework to prove his claim. He has satisfied the

first and second prongs of a prima facie case of retaliation. “Protected activity under Title

VII includes complaints of discrimination based upon ‘race, color, religion, sex or national

origin.’” Landino v. Sapp, 520 F. App’x 195, 198 (4th Cir. 2013) (quoting Balazs v.

Liebenthal, 32 F.3d 151, 159 (4th Cir. 1994)). Complaints raised through internal company

procedures are recognized as protected activity. Roberts certainly engaged in protected

activity when he complained of the harassment—first to Rhyner’s supervisor, Brandon

Neal, then to another supervisor, Bruce Evans, and ultimately to Mrs. Glenn in her role as

the company’s manager of Human Resources.

       Further, Roberts’ termination was an adverse employment action. “An adverse

employment action is a discriminatory act that ‘adversely affect[s] the terms, conditions,

or benefits of the plaintiff’s employment.’” Chang Lim v. Azar, 310 F. Supp. 3d 588, 601

(D. Md. 2018) (quoting Holland v. Washington Homes, Inc., 487 F.3d 208, 219 (4th Cir.

2007)). “Discharge” from employment is one form of adverse employment action. See id.

at 601 (citing Boone v. Goldin, 178 F.3d 253, 255 (4th Cir. 1999)); see also Dowe v. Total

Action Against Poverty in Roanoke Valley, 145 F.3d 653, 656–57 (4th Cir. 1998)

(recognizing discharge is an adverse employment action). There is no dispute that Glenn



                                             18
fired Roberts approximately three months after he last complained about the alleged

mistreatment.

                                              C.

       Glenn Industrial contends that Roberts cannot establish the third element of a prima

facie case of retaliation, which requires a showing that “a causal relationship existed

between the protected activity and the adverse employment activity.” Foster, 787 F.3d at

250, 253. Stated differently, a plaintiff must show that his employer “took the adverse

action because of the protected activity.” Bryant v. Aiken Regional Med. Ctrs., Inc., 333

F.3d 536, 543 (4th Cir. 2003) (citing Spriggs v. Diamond Auto Glass, 242 F.3d 179, 190

(4th Cir.2001)) (emphasis added).

       “A plaintiff may attempt to demonstrate that a protected activity caused an adverse

action through two routes.” Johnson, 2021 WL 31914, at *2. A plaintiff may establish the

existence of facts that “suggest[] that the adverse action occurred because of the protected

activity.” Id. (citing Lettieri v. Equant Inc., 478 F.3d 640, 650 (4th Cir. 2007) (recognizing

that “relevant evidence may be used to establish causation”)). A plaintiff may also

establish that “the adverse act bears sufficient temporal proximity to the protected activity.”

Id. (citing Clark Cnty. Sch. Dist. v. Breeden, 532 U.S. 268, 273–74 (2001)). The existence

of relevant facts alone, or together with temporal proximity, may be used to establish a

causal connection between the protected activity and the adverse action. See id.

       Glenn Industrial argues that Roberts cannot satisfy the causation prong of a prima

facie case of retaliation for two reasons. First, it argues that no causal connection between

the protected activity and the adverse action can be established where Glenn, as sole

                                              19
decisionmaker, fired Roberts without actual knowledge of the harassment or of any

complaints of harassment made to the company’s employees. Second, Glenn Industrial

argues that Roberts’ termination occurred too long after his last complaint—approximately

three months—to raise a causal inference. We agree on both grounds and conclude that

the district court did not err in finding that Roberts failed to establish the requisite causal

connection between his protected activity and the adverse action taken against him.

                                              1.

       Roberts disagrees on both points. He first argues that constructive knowledge of

protected activity based on complaints made to supervisory employees is enough to support

a causal link between that activity and a decisionmaker’s adverse employment action. He

insists Glenn is liable for retaliation despite his denial that he had any prior knowledge of

the alleged harassment or the complaints.          Glenn Industrial, Roberts contends, was

repeatedly “put on notice” of the sexual harassment through its employees but failed to

remediate it, and thus, as CEO of the company, and as the husband of the company’s

Human Resources manager to whom Roberts complained, Glenn had constructive

knowledge of the harassment and Glenn Industrial may be held liable for retaliatory

termination.

       Glenn Industrial does not deny that Roberts reported Rhyner’s harassing conduct on

multiple occasions to three different supervisory employees, or that Roberts was fired. It

contends, and Roberts concedes, that Roberts never told Glenn directly of the harassment

despite having met with him personally on two occasions. Further, Glenn asserts that he



                                              20
did not learn about the harassment or the complaints until months after Roberts’

termination when he received notice of the EEOC Charge.

       In this Circuit, we have consistently required proof of a decisionmaker’s knowledge

of protected activity to support a Title VII retaliation claim. To establish a causal

relationship between the protected activity and the termination, a plaintiff must show that

the decisionmaker was aware of the protected activity at the time the alleged retaliation

occurred. Baqir, 434 F.3d at 748; see also Johnson, 2021 WL 31914, at *2 (citing Dowe,

145 F.3d at 657 (plaintiff cannot establish the causation element of her prima facie case

where the relevant decisionmaker was unaware of her protected activity); Landino, 520 F.

App’x at 198 (no causal connection established where plaintiff failed to present evidence

that any of his supervisors responsible for the alleged discrimination knew he was claiming

discrimination based on a protected status)).

       In Dowe, this Court held

       To satisfy the third element, the employer must have taken the adverse
       employment action because the plaintiff engaged in a protected activity.
       Since, by definition, an employer cannot take action because of a factor of
       which it is unaware, the employer’s knowledge that the plaintiff engaged in
       a protected activity is absolutely necessary to establish the third element of
       the prima facie case.

145 F.3d at 657 (citing Grizzle v. Travelers Health Network, Inc., 14 F.3d 261, 267 (5th

Cir. 1994) (dismissing claim because no evidence that relevant decisionmaker knew

plaintiff had complained of discrimination); Hudson v. S. Ductile Casting Corp., 849 F.2d

1372, 1376 (11th Cir. 1988) (dismissing claim because relevant decisionmaker was

unaware plaintiff had filed an EEOC complaint); Talley v. U.S. Postal Serv., 720 F.2d 505,


                                            21
508 (8th Cir.1983) (dismissing claim because no evidence that supervisor who made

adverse personnel decision was aware that plaintiff had engaged in a protected activity)).

       Thus, where a relevant decisionmaker is unaware of any prior complaints, a plaintiff

“cannot establish the necessary causal connection between [his] filing a complaint . . . and

[his] termination. It necessarily follows, therefore, that [the plaintiff] cannot establish a

prima facie case of retaliation.” Id. In reaching this conclusion in Dowe and in other cases,

our Court’s analysis has centered on what the relevant decisionmaker knew at the time of

the adverse employment action, not on any knowledge other employees may have had that

could be imputed to the employer.

       In support of his argument that he need only establish constructive knowledge of

the protected activity, Roberts relies on a series of Fourth Circuit Title VII cases which he

contends stand for the proposition that a defendant is liable for retaliation if it has actual or

constructive knowledge of the harassment. See Strothers v. City of Laurel, 895 F.3d 317,

335 (4th Cir. 2018); Freeman v. Dal-Tile Corp., 750 F.3d 413, 423 (4th Cir. 2014); see

also Howard v. Winter, 446 F.3d 559, 567 (4th Cir. 2006) (employer liable for co-worker’s

harassing conduct where employer “was negligent in failing, after actual or constructive

knowledge, to take prompt and adequate action to stop it”); Ocheltree, Inc., 335 F.3d at

334 (knowledge of harassment can be imputed to an employer if a reasonable person, intent

on complying with Title VII, would have known about the harassment). Based on these

cases, Roberts argues that Glenn Industrial may be held liable for retaliation even if Glenn

did not receive Roberts’ sexual harassment complaints personally. In Roberts’ view, his

retaliation claim should proceed under the theory that Glenn, as CEO, had constructive

                                               22
knowledge of Roberts’ complaints when he terminated his employment because the

repeated complaints to his supervisory employees put the company on notice of the

harassment.

      All of these cases, however, miss the legal mark. While each adjudicates one or

more Title VII harassment claims, only one of them, Strothers v. City of Laurel, 895 F.3d

at 317, also involves a Title VII retaliation claim. In relying upon these cases, Roberts

conflates the requirements to prove the fourth element of a Title VII harassment claim,

which requires a finding that the harassment was “imputable to the employer,” 5 with what

is required to prove the causation element of a prima facie case of a Title VII retaliation

claim. Thus, the cited authority does not, as Roberts claims, establish that a Title VII

retaliation defendant may be held liable if it has constructive knowledge of alleged

harassment.

       Further, as both a factual and procedural matter, this Court’s decision in Strothers

is not instructive here. In that case, the Court considered whether the decisionmaker

understood or should have understood the plaintiff’s complaint to be a complaint of racial

discrimination prohibited by Title VII. Id. at 336. Whether the decisionmaker had

knowledge of the plaintiff’s harassment complaints was simply not at issue. In fact, the

decisionmaker was fully aware of plaintiff’s complaints; he had engaged in multiple

conversations with the plaintiff regarding the harassment and had received from her an




       5
           See Freeman, 750 F.3d at 420; Howard, 446 F.3d at 565; Ocheltree, 335 F.3d at 331.
                                              23
informal memorandum documenting the harasser’s behavior. 6                When the plaintiff

requested the necessary forms to formalize her complaint, the decisionmaker fired her the

next day. Id. at 325–26. Finding none of Roberts’ cited authority persuasive, we conclude

that Fourth Circuit precedent addressing the causation prong of a prima facie case of

retaliation requires that a plaintiff demonstrate that the decisionmaker imposing the adverse

action have actual knowledge of the protected activity.

       Having established that actual knowledge is required to establish a Title VII

retaliation claim, we find that Roberts cannot meet this burden. He has not presented

evidence, either direct or circumstantial, sufficient to create a question of fact as to whether

Glenn knew he had been subjected to or had complained of harassment when Glenn

decided to terminate his employment. Glenn disclaims any knowledge of the harassment,

and no evidence in the record contradicts his denial. Roberts acknowledges he did not tell

Glenn despite having met with him twice. Further, there is no evidence that those who

received the complaints reported them to Glenn or were later involved in the termination

decision. Nor is there any evidence based on any individual’s behavior, actions, or

comments that Glenn knew of the protected activity. Roberts’ burden here requires “more

evidence than mere curious timing coupled with speculative theories” about “discussions

between a decisionmaker and someone with knowledge of the plaintiff’s protected activity”


       6
         Although the plaintiff did not specifically describe her supervisor’s harassment as
being racially motivated, the decisionmaker had previously volunteered during one of their
conversations that her supervisor had wanted to hire someone of a “different race” for her
position. Strothers, 895 F.3d at 325. This Court found it was not necessary for the plaintiff
to inform the decisionmaker of what he already knew—“that Strothers’ race was relevant
to the harassment.” Id. at 336.
                                              24
that “create[] only a speculative inference regarding the decisionmaker’s awareness.”

E.E.O.C. v. EmCare, Inc., 857 F.3d 678, 683 (5th Cir. 2017) (internal citations omitted).

In fact, the evidence leads to the opposite conclusion—that Glenn, as sole decisionmaker,

terminated Roberts, and that his decision to do so was not causally related to protected

activity of which he was not aware. Roberts has failed to produce evidence sufficient for

a factfinder to conclude that Glenn was personally aware of any sexual harassment or that

he knew Roberts had reported incidents of sexual harassment to his employees. And a

plaintiff cannot establish the causation element of a prima facie case where “the relevant

decisionmaker was unaware that the plaintiff had engaged in a protected activity.” Dowe,

145 F.3d at 655.

                                            2.

      Roberts’ causation arguments are further undermined by the lapse in time between

his complaints and his termination. “[A] causal connection for purposes of demonstrating

a prima facie case exists where the employer takes adverse employment action against an

employee shortly after learning of the protected activity.” Price v. Thompson, 380 F.3d

209, 213 (4th Cir. 2004) (citing Williams v. Cerberonics, Inc., 871 F.2d 452, 457 (4th

Cir.1989)), abrogated on other grounds by Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S.

338, 360 (2013). An adverse action that bears sufficient temporal proximity to a protected

activity may, along with the existence of other facts, suggest that the adverse employment

action occurred because of the protected activity. See Johnson, 2021 WL 31914, at *2

(citing Lettieri, 478 F.3d at 650 (employer’s post-complaint retaliatory conduct prior to

termination may be used to establish causation where temporal proximity is lacking));

                                           25
Clark Cnty. Sch. Dist., 532 U.S. at 273 (absent other facts, temporal proximity between an

employer’s knowledge of protected activity and an adverse employment action must be

“very close” to establish the causation prong). But here, Glenn Industrial argues that

Roberts’ evidence regarding the timing of his firing does not support his retaliation claim.

We agree.

       In Dowe, the plaintiff alleged Title VII retaliation when she was terminated three

years after filing a discrimination charge with the EEOC. 145 F.3d at 653. We held that

       evidence that [an] alleged adverse action occurred shortly after the employer
       became aware of the protected activity is sufficient to “satisf[y] the less
       onerous burden of making a prima facie case of causa[tion].” Williams v.
       Cerberonics, Inc., 871 F.2d 452, 457 (4th Cir. 1989). We believe the
       opposite to be equally true. A lengthy time lapse between the employer
       becoming aware of the protected activity and the alleged adverse
       employment action, as was the case here, negates any inference that a causal
       connection exists between the two. See Burrus v. United Tel. Co., 683 F.2d
       339, 343 (10th Cir. 1982) (holding that three years between the protected
       activity and the adverse employment action was too long to establish the third
       element); Clark v. Chrysler Corp., 673 F.2d 921, 930 (7th Cir. 1982)
       (holding that two-year time lapse negated any inference of causal
       connection).

Id. at 657 (emphasis in original); see also Clark Cnty. Sch. Dist., 532 U.S. at 273 (“The

cases that accept mere temporal proximity between an employer’s knowledge of protected

activity and an adverse employment action as sufficient evidence of causality to establish

a prima facie case uniformly hold that the temporal proximity must be ‘very close.’”);

Pascual v. Lowe’s Home Ctrs., Inc., 193 F. App’x 229, 233 (4th Cir. 2006) (same).

       Although there is no “bright-line rule” for temporal proximity, courts within our

Circuit have found that shorter lapses of time similar to the three-month period at issue in

the case before us are insufficient to infer a causal relationship without other evidence of a

                                             26
causal link. See King v. Pulaski Cnty. Sch. Bd., 195 F. Supp. 3d 873, 886 (W.D. Va. 2016).

For example, this Court has held that a lapse of three to four months between the

employer’s knowledge of protected activity and the alleged retaliation “is too long to

establish a causal connection by temporary proximity alone.” Pascual, 193 F. App’x at

233. This Court has also found that, absent other evidence of a causal relationship, “a lapse

of two months between the protected activity and the adverse action is ‘sufficiently long

so as to weaken significantly the inference of causation.’” Horne v. Reznick Fedder &

Silverman, 154 F. App’x 361, 364 (4th Cir. 2005) (quoting King v. Rumsfeld, 328 F.3d 145,

151 n. 5 (4th Cir. 2003)).

       Roberts’ termination—three months after his last report of harassment—did not

“closely follow” a protected activity, and thus does not present a circumstance that courts

have characterized as creating a strong inference of retaliation. Nor is it a years-long gap

that would tend to prove the opposite. But we conclude that under these facts, a three-

month period between the protected activity and the adverse action does not support a

finding that there is a causal link, particularly in the absence of any concrete, non-

speculative evidence that Glenn had any knowledge of the harassment allegations.

       “As this Court has held, establishing a ‘causal relationship’ at the prima facie stage

is not an onerous burden.” Strothers, 895 F.3d at 335 (citing Foster, 787 F.3d at 251;

Burgess v. Bowen, 466 F. App’x 272, 283 (4th Cir. 2012) (“[V]ery little evidence of a

causal connection is required to establish a prima facie case of retaliation.”) (citation

omitted)). But what little evidence we have here, taken in the light most favorable to

Roberts, is simply not enough to support his retaliation claim. Glenn disavows any prior

                                             27
knowledge of Roberts’ harassment or complaints, and in the absence of evidence to the

contrary, or of any retaliatory animus, the lack of temporal proximity only serves to

undercut what was already a speculative causal connection. We conclude therefore that no

reasonable jury could find a causal link between Roberts’ harassment complaints and his

termination three months later where Glenn knew nothing of the complaints when he fired

him.



                                          IV.

       For the foregoing reasons, we affirm summary judgment as to Roberts’ Title VII

retaliation claim but vacate summary judgment as to his claim of same-sex sexual

harassment and remand this claim to the district court for further proceedings consistent

with this opinion.



                                             AFFIRMED IN PART, VACATED IN PART




                                           28